IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE MERCHANTS BANK,                           : No. 29 MM 2021
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
EXECUTRIX CHERYL A. FUREY AND THE             :
ESTATE OF ANNE M. FUREY,                      :
DECEASED,                                     :
                                              :
                    Petitioner


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of May, 2021, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.